Title: To George Washington from Nathaniel Shaw, Jr., 1 August 1776
From: Shaw, Nathaniel Jr.
To: Washington, George



Sir
New London [Conn.] Augst 1st 1776

The bearer Doctor Wolcott will deliver you a Turtle wich was taken in a Ship bound from Jamaica to London by Capt. Biddle in the Brigg Andrew Doria, & was Sent into this Port but Unfortunately was Lost on the Rocks of Fishe[r]s Island, being Chas’d by a Man of Warr, we Sav’d About Ninety Puncheons of Rum, the Sugar 250 hhds all Lost & the Ship—and as the Turtle was Intended for the Support of our Enemys, we thought best to Send him to head Quarters, to be Dealt with—I am Sir Your very hum. Servt

Nathl Shaw Junr

